DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 5 remains withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to recite “when forming the supplementary conveyance path by the pair of delivering guides, the guide control unit moves...one guide arranged on the downstream side in the sheet conveyance direction in the supplemental conveyance path having been formed and then moves the other guide arranged on an upstream side in the sheet conveyance direction in the supplemental conveyance path having been formed.” This appears to recite that when forming the already arranged downstream of the other before the guides begin to move and/or that when the supplemental path is being formed it is already done being formed, which is confusing. 
However, as shown in figs. 10A and 12A, when forming the supplementary conveyance path, both guides are at the same position with respect to the conveyance direction of the sheet before either of the guides is moved. Therefore, it is unclear how the guide control unit moves the guides as claimed.
For the purpose of examination, it will be interpreted that the supplementary conveyance path is formed when both guides are moved, and wherein one guide is downstream of the other along the sheet conveyance direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyes et al. (US 20080061488 A1, hereinafter Keyes; the Examiner notes that ¶27 of Keyes incorporates US 5084731 A, hereinafter Baruch, by reference) in view of Nakane (JP 2005309062 A) and Tharayil et al. (US 20130209152 A1, hereinafter Tharayil).
[AltContent: textbox (X)][AltContent: arrow]
    PNG
    media_image1.png
    246
    494
    media_image1.png
    Greyscale

As to claim 1, Keyes teaches an image forming apparatus including a delivering unit X, 106 (fig. 1 above; note that element 106 is a decurling unit) that delivers a sheet, on which an image has been formed, to an attached device (the attached device is not positively recited as part of the claimed apparatus; the attached device is directed to an intended use of the claimed apparatus, and such an attached device may be positioned downstream of the delivering unit X, 106, such as on the right side of the delivering unit in fig. 1), the image forming apparatus comprising: 
a curl detection unit that detects curl information of the sheet (col. 6 lines 11-36 and fig. 2 of Baruch teach a curl detection unit that detects how much toner has been added to a sheet to determine whether the sheet has an upward or downward curl; ¶27 of Keyes teaches that the decurling device 106 is the decurling device taught by Baruch, which means Keyes has the curl detection unit of Baruch in order to determine whether to use Baruch’s decurling device to remove upward or downward curl);
a sheet discharge roller X that is provided in the delivering unit; and 
a guide control unit (overall control structure) that controls to decurl a sheet (see col. 6 lines 11-36 of Baruch),

Keyes does not teach wherein the curl detection unit detects the existence of curl (Baruch’s disclosure always assumes that the sheet has a curl, so the existence of curl, per se, is not detected – see col. 6 lines 11-36 of Baruch); 
a pair of delivering guides provided in the delivering unit, the delivering guides having changeable mutual relative positions; and
wherein the guide control unit, when generation of curl in the sheet is detected by the curl detection unit, changes the relative positions of the pair of delivering guides so that a supplementary conveyance path inclined in a direction opposite to a curl direction of the sheet is formed on a downstream side of the sheet discharge roller in a sheet conveyance direction,
wherein the sheet in the state of being inclined in the opposite direction to the curl direction is delivered to the attached device by the pair of delivering guides.
Nakane teaches an image forming apparatus with a decurling device, comprising a curl detection unit 12 that detects the existence of curl (fig. 7 and ¶22-23 teach that the curl detection unit has a laser for detecting a distance to the sheet surface as the 
a guide control unit (comprising at least the control structure of fig. 6 and ¶31) configured to execute control to remove an upward curl or downward curl depending on the information detected by the curl detection unit 12 (see ¶31 and fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Keyes to use the curl detection unit of Nakane and to configure the guide control unit to correct curl according to the detection by the curl detection unit, as taught by Nakane, so as to more accurately detect curl since it is directly detected with Nakane’s laser.
Regarding the delivering guides, 
Tharayil teaches a pair of delivering guides (at least two of guides 322a-d in figs. 3A-3B) that is provided so as to be changeable mutual relative positions (see the 112b rejection of this claim above for the examiner’s interpretation; see figs. 3A-3B); and
a guide control unit (overall control structure) that, according to the direction of curl (see ¶55 and ¶59), changes the relative positions of the pair of delivering guides (e.g. 322c-322d in fig. 3A) so that a supplementary conveyance path inclined in a direction opposite to a curl direction of the sheet is formed (¶31 teaches that the apparatus is for decurling, so the configuration in fig. 3A shows that a supplementary conveyance path at the location between rollers 322a, 322c is inclined opposite to the direction of curl).

Keyes as modified teaches wherein the pair of delivering guides 322a, 322c (Tharayil) are provided in the delivering unit X, 106 (Keyes); and
wherein the guide control unit, when generation of curl in the sheet is detected by the curl detection unit 12 (Nakane), changes the relative positions of the pair of delivering guides so that the supplementary conveyance path is formed on a downstream side of the sheet discharge roller X (Keyes) in a sheet conveyance direction,
wherein the sheet in the state of being inclined in the opposite direction to the curl direction is delivered to the attached device by the pair of delivering guides.

As to claim 2, Keyes as modified teaches wherein, when forming the supplementary conveyance path by the pair of delivering guides 322a, 322c (Tharayil), the guide control unit moves, among the pair of delivering guides, one guide arranged on the downstream side in the sheet conveyance direction in the supplemental conveyance path having been formed and then moves the other guide arranged on an 

As to claim 3, Keyes as modified teaches wherein the attached device is a post-processing device (the attached device is not positively recited as a part of the claimed apparatus, and the prior art apparatus is capable of use with such an attached device), the image forming apparatus includes an apparatus main body 120 (Keyes) and a relay conveyance device 100 (Keyes) that relays and conveys the sheet, which is discharged from the apparatus main body, to the post-processing device (the prior art apparatus is capable of use with a post processing device such that the sheet is delivered to the post processing device), and the delivering unit X (Keyes), 322a-d (Tharayil) including the sheet discharge roller X (Keyes) and the pair of delivering guides 322a, 322c (Tharayil) is provided in the relay conveyance device 100 (Keyes).

Claim 4 is rejected similarly to claim 1 because the prior art apparatus of Keyes as modified as applied to claim 1 above comprises all the structure required by claim 4. Specifically, Keyes as modified teaches a non-transitory recording medium in which a control program of an image forming apparatus that includes a delivering unit X (Keyes), 322a-d (Tharayil) that delivers a sheet, on which an image has been formed, to an attached device (the attached device is not positively recited as part of the claimed image forming apparatus, so the prior art image forming apparatus is considered .
Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 5 that the amendment to claim 2 overcomes the 112b rejection thereof. 
Applicant’s argument is not persuasive because the amendments to claim 2 make it more indefinite as detailed in the 112b rejection thereof above.

Applicant argues on pg. 6 that Keyes does not teach that the sheet is inclined in an opposite direction to the curl direction as it is delivered into the attached device by the pair of delivering guides.
Applicant’s argument is not persuasive. The claim does not recite what structure causes the sheet to be inclined in the opposite direction to the curl direction, and the attached device is not positively recited as part of the claimed image forming apparatus. Therefore, the sheet is capable of being delivered into an attached device while having the claimed incline. For example, as the delivering unit X, 106 discharges a sheet, a baffle downstream of the exit 110 could incline the sheet as the sheet enters an attached device.
Regarding the claimed delivering guides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed delivering guides are taught by Tharayil. When the modified Keyes is further modified in view of Tharayil, the sheet is discharged by Tharayil’s delivery guides and the sheet is capable of being inclined as claimed while an attached device, which is not positively recited as part of the claimed image forming apparatus, is positioned to receive the sheet.


Regarding the claimed delivering guides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As detailed in the rejection of claim 1 above, it is the combination of Keyes with Nakane and Tharayil that teaches the features cited by Applicant.

Applicant argues on pg. 6 that Tharayil’s delivering guides 322a-d are not provided in a delivery region.
Regarding the claimed delivering guides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As best understood by the Examiner, Applicant is arguing that Tharayil’s decurling rollers 322a-d are not in an ejection section of an apparatus. However, Tharayil is not relied on to teach a decurler in an ejection section because Keye’s already teaches the concept of a decurling device 106 in an ejection portion of an apparatus. Therefore, when Tharayil’s decurling rollers 322a-d are 

Applicant argues, in the paragraph bridging pgs. 6-7 that if Tharayil’s baffles 336, 338 (fig. 3A) allegedly are the claimed “attachment device,” then Tharayil’s rollers 322b-c are “on the delivery region” and should be the claimed delivering guides, instead of rollers 322a, 322c.
Applicant’s argument is not persuasive. Applicant fails to articulate why rollers 322a, 322c do not read on the claimed delivering guides. The Examiner does not take the position that Tharayil’s baffles are the claimed attached device, nor would one of ordinary skill in the art interpret these baffles in such a manner. Applicant’s attached device 102 is a post processing device separate from the image forming apparatus, which has the disclosed delivering guides 110x-y. In Tharayil on the other hand, there is nothing to suggest that the baffles 336, 338 and decurling rollers 332a-d belong to different apparatuses. Therefore, one of skill in the art would not equate Tharayil’s baffles to an “attached device.”
Keyes’s decurling device 106 is in a delivery region (i.e. ejection region) of Keyes’s apparatus. When Keyes is modified such that the decurling device has rollers 322a-d of Tharayil, all of Tharayil’s rollers 322a-d are in Keyes’s delivery region, and rollers 322a, 322c of Tharayil read on the claimed delivering guides, because they perform the functions of the delivering guides as broadly recited.

Applicant argues on pg. 7 that Tharayil’s rollers 322c, 322b do not incline a sheet in an opposite direction to a curl direction of the sheet.


Applicant argues on pg. 7 that claims 2-4 are allowable for the same reasons discussed with respect to claim 1 above and also for “additional limitations contained in the dependent claims.”
Applicant’s arguments are unpersuasive for the same reasons discussed above with respect to claim 1, and Applicant fails to provide any substantial arguments with respect to the additional limitations contained in the dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                        

/JILL E CULLER/           Primary Examiner, Art Unit 2853